             Case 2:17-cv-02292-RFB-NJK Document 56 Filed 05/08/20 Page 1 of 2




1

2

3

4

5                                   UNITED STATES DISTRICT COURT
6                                          DISTRICT OF NEVADA
7                                                    ***
8     ANTONIO LEE MIXON,                                   Case No. 2:17-cv-02292-RFB-NJK
9                                            Petitioner,
                v.                                                          ORDER
10

11    BRIAN E. WILLIAMS,
12                                         Respondent.
13

14             On March 31, 2020, the Court entered an Order finding that Petitioner Mixon’s Amended
15   Petition for Writ of Habeas Corpus (ECF No. 44) contains an unexhausted claim, Ground 5, and
16   gave Mixon the option of either abandoning the claim or moving for stay and abeyance to allow
17   him to exhaust the claim in the Nevada courts. ECF No. 53. Mixon filed a Motion for Stay and
18   Abeyance. ECF No. 54. In response, Respondents filed a Non-Opposition to Motion for Stay. ECF
19   No. 55.
20             This Court has the discretion to stay federal habeas proceedings and hold them in abeyance
21   while a petitioner pursues state court exhaustion. See Rhines v. Weber, 544 U.S. 269 (2005). It
22   also has the inherent power to control its docket and the disposition of its cases with economy of
23   time and effort for both the Court and the parties. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th
24   Cir. 1992). Under the circumstances present here, the Court will exercise its discretion to grant a
25   stay.
26

27

28
            Case 2:17-cv-02292-RFB-NJK Document 56 Filed 05/08/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Petitioner's Motion for Stay and Abeyance (ECF

2    No. 54) is GRANTED. This action is stayed pending exhaustion of Petitioner’s unexhausted

3    claims.

4              IT IS FURTHER ORDERED that the grant of a stay is conditioned upon Petitioner

5    returning to this Court with a motion to reopen within 45 days of issuance of the remittitur by the

6    Supreme Court of Nevada at the conclusion of the state court proceedings.

7              IT IS FURTHER ORDERED that the Clerk of Court shall administratively close this

8    action, until such time as the Court grants a motion to reopen the matter.

9              DATED THIS 8th day of May, 2020.

10

11                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
